                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF DELAWARE

UNILOC USA, INC. and                    )
UNILOC LUXEMBOURG, S.A.,                )
                                        )
              Plaintiffs,               )
                                        )
      V.                                )   Civ. No. 17-1658-CFC
                                        )
MOTOROLA MOBILITY, LLC,                 )
                                        )
              Defendant.                )

                                       ORDER

      In order to assist the Court with its resolution of Plaintiffs' Motion under

Fed. R. Civ. P. 25 to Substitute New Patent Owner Uniloc 2017 LLC as Plaintiff

(D.1. 50) and Defendant Motorola Mobility, LLC's Motion to Dismiss for Lack of

Subject Matter Jurisdiction (D.I. 56), the parties are invited to submit no later than

November 3, 2020 letter briefs not exceeding 750 words that address the following

questions:


           1. Assuming arguendo that ( 1) none of the Uniloc entities have had

           exclusionary rights in the asserted patents since May 16, 2017 and (2)

           that Hewlett Packard conveyed to Uniloc Lux the right to sue for

           infringement of the asserted patents that occurred before May 16, 2017

           (see D.I. 58 Ex.Kat§ 2.1), which of the various Uniloc entities, if any,
currently have standing to sue for alleged infringement that occurred

before May 16, 201 7?

2. Assuming arguendo that (1) none of the Uniloc entities have had

exclusionary rights in the asserted patents since May 16, 2017 and (2)

that Hewlett Packard conveyed to Uniloc Lux the right to sue for

infringement of the asserted patents that occurred before May 16, 201 7

(see D.I. 58 Ex.Kat§ 2.1), which of the Uniloc entities, if any, had

standing on November 15, 2017 to sue for alleged infringement that

occurred before May 16, 2017?
